EXHIBIT 10.1

DIRECTORS DEFERRED COMPENSATION AGREEMENT

THIS AGREEMENT made and entered into this      day of                         
1996, by and between Community Bank-Wheaton/Glen Ellyn, a Banking Corporation
incorporated under the laws of Illinois (hereinafter referred to as “the Bank”),
and                          (hereinafter referred to as “the Director”):

WHEREAS, the Bank and the Director wish to enter into an agreement relating to
the Director’s services to the Bank upon the terms and conditions herein set
forth;

NOW, THEREFORE, in consideration of the payments herein provided and of mutual
agreements contained herein, the parties hereto agree as follows:

 

I. DIRECTORS SERVICES

So long as he shall continue to be a director of the Bank, the Director shall
devote his best efforts to the performance of his duties as member of the Board
of Directors and of any of its committees to which he is appointed.

 

II. FEES

The fees covered under this Agreement shall be any and all amounts paid to the
Director for his services as a director, including but not limited to annual
fees, meeting fees, and committee fees. The fees covered under this Agreement
shall be credited to the Director in the manner and on the terms and conditions
specified in Paragraph IV subject to the election requirement of Paragraph III.

 

III. ELECTION OF DEFERRED COMPENSATION

The Director shall at the same time as entering this Agreement file a written
statement with the Bank notifying them as to the percent (%) or dollar amount of
fees as defined in Paragraph II that is to be deferred. The election to defer
fees may only be made for fees not yet earned as of the date of said election.
Signed written statements filed under this section unless modified or revoked,
shall be valid for all succeeding years. Any modification or revocation of a
signed written statement must be in writing and shall be effective for calendar
years succeeding the year in which the modification or revocation is made.

 

IV. CREDITS TO DEFERRED COMPENSATION ACCOUNT

The Bank shall establish a bookkeeping account for the Director (hereinafter
called the “Directors Deferred Compensation Account”) which shall be credited on
the dates such fees, as defined in Paragraph II, would otherwise have been paid
with the percentage or dollar amount that the Director has notified the Bank in
writing, pursuant to Paragraph III, that he elected to have deferred.

 

V. INTEREST ON THE DEFERRED COMPENSATION ACCOUNT

The Directors Deferred Compensation Account shall be credited with an amount
that is in addition to the fees credited under Paragraph IV. Such amount shall
be determined by



--------------------------------------------------------------------------------

multiplying the balance of the Directors Deferred Compensation Account by a rate
of interest equal to seven percent (7%). Such rate shall be adjusted annually.
Such amount shall be credited on December 31 of each year.

 

VI. NATURE OF THE DEFERRED COMPENSATION ACCOUNT

The Directors Deferred Compensation Account shall be utilized solely as a device
for the measurement and determination of the amount of deferred compensation to
be paid to the Director at the times hereinafter specified and the Bank shall
not segregate any of its assets in order to satisfy any obligations under these
Agreements. The Directors Deferred Compensation Account shall not constitute or
be treated as a trust fund of any kind. On the contrary, it is understood that
all amounts credited to the Directors Deferred Compensation Account shall be for
the sole purpose of bookkeeping and remain the sole property of the Bank, and
that the Director shall have no ownership rights of any nature with respect
thereto. The Director’s rights are limited to the rights to receive payments and
hereinafter provided and the Director’s position with respect thereto is that of
a general unsecured creditor of the Bank.

 

VII. PAYMENT OF DIRECTOR’S DEFERRED COMPENSATION

The amounts in the Directors Deferred Compensation Account shall be paid in
equal monthly installments for one hundred and twenty (120) months. The amount
payable would be the balance of the Director’s Deferred Compensation Account as
defined in Section IV, including all interest credit pursuant to Paragraph V.

 

VIII. PAYMENT OF MONTHLY INSTALLMENTS

Installment payments of deferred amounts shall commence on the first day of the
calendar month following the end of the Director’s term of office due to
resignation, removal, or failure to be re-elected.

 

IX. DEATH OF DIRECTOR PRIOR TO TERMINATION OF SERVICE OR COMMENCEMENT OF
PAYMENTS

In the event of the death of the Director prior to termination of service or
commencement of payment, payments shall commence under this Paragraph within
thirty (30) days after the Director’s death and shall be made to a beneficiary
or beneficiaries designated by the Director in writing and delivered to the
Bank’s president. The Director shall have the right to change his designate
beneficiary from time to time. In the event no designation is made, the
Director’s account balance shall be paid in a lump sum, to his estate. The Bank
shall annually calculate the amount payable pursuant to this Paragraph and
advise the Director no later than June 30 the amount that would be payable to
the beneficiary in the event of his death.

 

X. DIRECTOR’S DEATH

In the event of the death of the Director after commencement of payments, but
prior to his receiving all payments due him under this Agreement, the remaining
payments shall be paid to a beneficiary or beneficiaries designated by him in
writing and delivered to the Bank’s president. The Director shall have the right
to change his designated beneficiary from time to time. In the event no
designation is made, the Director’s account balances shall be paid, in a lump
sum, to his estate. The lump sum payment under this Paragraph shall be made
within thirty (30) days after the Director’s death.



--------------------------------------------------------------------------------

XI. FUNDING

The Bank’s obligation under this Agreement shall be an unfunded and unsecured
promise to pay. The Bank shall not be obligated under any circumstances to fund
its obligation; the Bank may, however, at its sole and exclusive option, elect
to fund this Agreement in whole or in part.

Should the Bank elect to fund this Agreement informally, in whole or in part,
the manner of such informal funding, and the continuance or discontinuance of
such informal funding shall be the sole and exclusive decision for the Bank.

Should the Bank determine to informally fund this Agreement, in whole or in
part, throughthe medium of life insurance of annuities, or both, the Bank shall
be the owner and beneficiary of the policy. The Bank reserves the absolute right
to terminate such life insurance or annuities, as well as any other funding at
any time, either in whole or in part.

Any such life insurance or annuity policy purchased by the Bank shall not in any
way be considered to be security for the performance of the obligations for this
Agreement. It shall be, and remain, a general, unpledged, unrestricted asset of
the Bank and the Director shall have no interest in such policy whatsoever.

 

XII. MEDICAL EXAMINATION

The Director hereby agrees to submit to medical examination, if required by the
Board, supply such information, and execute such documents as may be required by
the insurance company or companies to whom the Bank may have applied for such
insurance.

 

XIII. EFFECT ON OTHER BANK BENEFIT PLANS

Nothing contained in this agreement shall affect the right of the Director to
participate in or be covered by any qualified or non-qualified pension, profit
sharing, group bonus or their supplemental compensation or fringe benefit plans
constituting a part of the Bank’s existing or future compensation structure.

 

XIV. ASSIGNMENT OR PLEDGE

The Directors Deferred Compensation Account and any payment payable at any time
to this Agreement shall not be assignable or subject to pledge or hypothecation
nor shall said payments be subject to seizure for the payment of any debts,
judgments, alimony, or separate maintenance, or be transferable by operation of
law in the event of bankruptcy, insolvency or otherwise except to the extent as
provided by law.

 

XV. CONTINUATION AS DIRECTOR

Neither this Agreement nor the payments of any benefits thereunder shall be
construed as giving to the Director any right to be retained as a member of the
Board of Directors of the Bank.

 

XVI. NAMED FIDUCIARY

The Named Fiduciary for this Agreement for purposes of claim procedures under
this Agreement is the President of the Bank. The business address and telephone
number of the Named Fiduciary under this Agreement is as follows:

Community Bank-Wheaton/Glen Ellyn

357 Roosevelt Road

Glen Ellyn, IL 60137

708-545-0900